Name: Council Decision (EU) 2017/37 of 28 October 2016 on the signing on behalf of the European Union of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  European construction;  international trade;  America
 Date Published: 2017-01-14

 14.1.2017 EN Official Journal of the European Union L 11/1 COUNCIL DECISION (EU) 2017/37 of 28 October 2016 on the signing on behalf of the European Union of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), Article 91, Article 100(2), Article 153(2), Article 192(1) and the first subparagraph of Article 207(4), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 24 April 2009, the Council authorised the Commission to open negotiations for a Comprehensive Economic and Trade Agreement with Canada. (2) Those negotiations have been concluded, and the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States of the other part, (the Agreement) should be signed on behalf of the Union, subject to the fulfilment of the procedures required for its conclusion at a later date. (3) In accordance with Article 30.6(1) of the Agreement, the Agreement does not confer rights or obligations which can be directly invoked before Union or Member State courts or tribunals, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one Part, and the European Union and its Member States, of the other Part, is hereby authorised, subject to its conclusion. The text of the Agreement, together with the Joint Interpretative Instrument and the related Statements and Declarations, are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 October 2016. For the Council The President M. LAJÃ Ã K